In re: George A. Square applying for writs of certiorari, mandamus and prohibition.
The application is granted insofar as application for admission to bail is concerned. In all other respects it is denied. On the showing made it does not appear that the trial judge abused his discretion. See order.
ORDER
Considering the showing made by applicant, George A. Square,
IT IS ORDERED That Honorable Jesse S. Heard, Judge of the Fourth Judicial District Court for the Parish of Ouachita, hold a hearing upon applicant’s motion applying for admission to bail, in accordance with the provisions of Article 313 of the Code of Criminal Procedure, LSA, on or before the 9th day of October, 1968, or show cause in this Court on Tuesday, October 15, 1968, at 11:00 a. m. why a hearing for admission to bail should not be granted.
IT IS FURTHER ORDERED, that, in the event the respondent judge fails to comply with the aforesaid order on or before October 9, 1968, a writ of certiorari issue herein directing said judge to transmit to the Supreme Court of Louisiana on or before October 15, 1968 the record, or a certified copy of the record in the proceedings complained by the relator herein, that the validity of said proceedings may be ascertained. During the interim, all further proceedings in said Fourth Judicial Court for the Parish of Ouachita, Louisiana, are stayed.